IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE
KNOXVILLE DIVISION

LEXI HONEYCUTT, MELISSA
MILTENBERGER, PAULA MULLENIX,
SHELBY SPRINGER, KELLEY STAMBAUGH,
and ALLISON TITUS,

Plaintiffs,

VS. CASE NO.
CABINS FOR YOU, LLC, SCOTT & JENN
OSBORNE, LLC, SCOTT OSBORNE, and
JENN OSBORNE,

Defendants.

COMPLAINT FOR DAMAGES AND REQUEST FOR JURY TRIAL

Plaintiffs, Lexi Honeycutt, Melissa Miltenberger, Paula Mullenix, Shelby Springer,
Kelley Stambaugh and Allison Titus, by counsel, respectfully submit their Complaint for
Damages and Request for Jury Trial against the Defendants, Cabins For You, LLC, Scott & Jenn
Osborne, LLC, Scott Osborne, and Jenn Osborne, and assert the following:

PARTIES, JURISDICTION, AND VENUE

1. Complete diversity of the parties exists. “For diversity jurisdiction purposes, the
citizenship of an LLC is the citizenship of each of its members.” Thomas v. Guardsmark, LLC,
487 F.3d 531, 534 (7th Cir. 2007). “Consequently, an LLC’s jurisdictional statement must identify
the citizenship of each of its members as of the date of the complaint or notice of removal was

filed, and, if those members have members, the citizenship of those members as well.” Jd.

1
Case 3:21-cv-00311-TRM-DCP Document1 Filed 08/31/21 Page1lof7 PagelD#:1
2. At all times relevant herein, the Plaintiffs, Lexi Honeycutt, Melissa Miltenberger,
Paula Mullenix, Shelby Springer, Kelley Stambaugh, and Allison Titus, currently reside in Indiana
and are citizens of Indiana.

3. As of the date of Plaintiffs’ Complaint, Defendant Cabins For You, LLC is a limited
liability company organized and existing under the laws of the State of Georgia, with its principal
place of business in Tennessee. Cabins For You, LLC has three members: Ashely Woodward,
Allyson Whatley, and Greg Plimpton. Ashely Woodward, Allyson Whatley, and Greg Plimpton
are citizens of Tennessee. Its registered agent is Greg Plimpton of Gatlinburg, Tennessee. For the
purposes of establishing diversity of citizenship, Defendant Cabins For You, LLC is a citizen of
Georgia and Tennessee.

4, As of the date of Plaintiffs’ Complaint, Defendant Scott & Jenn Osborne, LLC is a
limited liability company organized and existing under the laws of the State of Pennsylvania and
with its principal place of business in Pennsylvania. Scott & Jenn Osborne, LLC has two members:
Scott Osborne and Jenn Osborne. Both are citizens of Pennsylvania. For the purposes of
establishing diversity of citizenship, Defendant Scott & Jenn Osborne, LLC is a citizen of
Pennsylvania.

5. As of the date of Plaintiffs’ Complaint, Defendant Scott Osborne, individually, is a
citizen of Pennsylvania.

6. As of the date of Plaintiffs’ Complaint, Defendant Jenn Osborne, individually, is a
citizen of Pennsylvania.

7. Because there is complete diversity between and amongst the parties in that the

Plaintiffs do not share a state of citizenship with any Defendant, and the amount in controversy

2
Case 3:21-cv-00311-TRM-DCP Document1 Filed 08/31/21 Page 2of7 PagelD#: 2
exceeds $75,000.00, Plaintiffs respectfully request this Court exercise its subject matter
jurisdiction over this diversity claim.

8. Venue is proper in that the events and/or omissions giving rise to this claim
occurred in the Eastern District of Tennessee.

9. At all times relevant herein, Defendant Scott & Jenn Osborne, LLC and/or
Defendants Scott Osborne and Jenn Osborne owned, rented, managed, and/or operated a cabin
located at 869 Chestnut Drive, Gatlinburg, Tennessee 37738 (“The Cabin’).

10. At all times relevant herein, The Cabin was rented, managed, and/or operated by
Defendant, Cabins For You, LLC.

11. At the time of the events occurring on May 22, 2021, Plaintiff, Paula Mullenix,
rented The Cabin from Defendant Scott & Jenn Osborne, LLC and/or Defendants Scott Osborne
and Jenn Osborne through Cabins For You, LLC.

12. At the time of the events occurring on May 22, 2021, Plaintiffs Lexi Honeycutt,
Melissa Miltenberger, Shelby Springer, Kelley Stambaugh and Allison Titus, were guests at The
Cabin.

GENERAL ALLEGATIONS

13. Plaintiffs reassert, reallege, and incorporate paragraphs one (1) through twelve (12)
herein by reference.

14. Plaintiffs, Lexi Honeycutt, Melissa Miltenberger, Paula Mullenix, Shelby Springer,
Kelley Stambaugh and Allison Titus, were present in The Cabin for the weekend May 20 — May
23, 2021.

15. Plaintiffs were subjected to carbon monoxide present in The Cabin for the entirety

of their stay beginning on May 20, 2021.

3
Case 3:21-cv-00311-TRM-DCP Document1 Filed 08/31/21 Page 3o0f7 PagelD#: 3
16. The Cabin had a gas water heater which was the source of the carbon monoxide
present in the Cabin.

17. The Cabin had a carbon monoxide detector which did not provide an alarm to alert
the Plaintiffs of the elevated carbon monoxide levels.

18. Previously, on May 13, 2021, Gatlinburg Fire Department had responded to a
carbon monoxide alarm at The Cabin, and a carbon monoxide reading of 5000-6000 PPM was
recorded.

19. The Gatlinburg Fire Department concluded the water heater was the source of the
May 13, 2021 carbon monoxide alarm and contacted the Defendant Jenn Osborne of Scott & Jenn
Osborne, LLC, to report its findings.

20. Multiple similar carbon monoxide incidents in the weeks prior to Plaintiffs’ stay
had occurred at The Cabin providing notice to the Defendants of an extremely dangerous condition
on the property.

21. Defendants knew or should have known of the prior incidents and dangerous levels
of carbon monoxide that existed at The Cabin.

22. On May 22, 2021, as a result of being subjected to high levels of carbon monoxide
in The Cabin, the Plaintiffs began experiencing severe symptoms of carbon monoxide poisoning,
including nausea, vomiting, headaches, dizziness, and seizures.

23. Blood tests revealed that the Plaintiffs, each of them, had dangerously elevated
levels of carbon monoxide present in their blood after the Carbon Monoxide exposure on May 20-
22, 2021 at The Cabin.

24. The Plaintiffs, each of them, have sustained permanent injury from the carbon

monoxide poisoning event on May 20-22, 2021.

4
Case 3:21-cv-00311-TRM-DCP Document1 Filed 08/31/21 Page4of7 PagelD#: 4
NEGLIGENCE OF DEFENDANTS SCOTT & JENN OSBORNE, LLC, CABINS
FOR YOU, LLC, SCOTT OSBORNE, AND JENN OSBORNE

25. Plaintiffs reassert, reallege, and incorporate paragraphs one (1) through twenty-four
(24) herein by reference.

26. The Defendants Scott & Jenn Osborn, LLC, Cabins For You, LLC, Scott Osborne,
and Jenn Osborne were responsible for providing a reasonably safe and habitable residence to the
Plaintiffs.

27. The Defendants Scott & Jenn Osborn, LLC, Cabins For You, LLC, Scott Osborne,
and Jenn Osborne had notice and opportunity to inspect and remedy The Cabin after similar prior
incidents.

28. The Defendants Scott & Jenn Osborn, LLC, Cabins For You, LLC, Scott Osborne,

and Jenn Osborne were careless and negligent in one or more of the following respects:

a. Failing to maintain The Cabin in a safe and habitable condition for
residents;

b. Failing to inspect The Cabin and water heater for dangerous conditions;

c. Failing to monitor for the presence of carbon monoxide in The Cabin

including providing operational carbon monoxide detectors;

d. Failing to remedy the condition after similar incidents, including but not
limited to the incident on May 13, 2021;

e. Failing to maintain the water heater in a safe working condition; and,

f. Creating a dangerous condition through the defective water heater and/or
water heater installation methods which then emitted dangerous levels of

carbon monoxide into the cabin.

5
Case 3:21-cv-00311-TRM-DCP Document1 Filed 08/31/21 Page5of7 PagelD#:5
29.

As a direct and proximate cause of the Defendants’ negligence, Plaintiffs, Lexi

Honeycutt, Melissa Miltenberger, Paula Mullenix, Shelby Springer, Kelley Stambaugh, and

Allison Titus, suffered severe and permanent injuries, endured great physical pain and mental

suffering, incurred substantial medical expenses, lost wages, and will continue to incur such losses

in the future.

WHEREFORE, Plaintiffs, Lexi Honeycutt, Melissa Miltenberger, Paula Mullenix, Shelby

Springer, Kelley Stambaugh and Allison Titus, pray for a judgment against Defendants, Scott &

Jenn Osborne, LLC, Cabins For You, LLC, Scott Osborne, and Jenn Osborne, in an amount which

will fully and fairly compensate them for injuries and damages, for costs of this actions, for interest

as allowed by law, and for all other just and proper relief in the premises.

Respectfully submitted,
FOX FARLEY WILLIS & BURNETTE

s/Bradley C. Burnette

Bradley C. Burnette, # 024341

FOX FARLEY WILLIS & BURNETTE
310 North Main Street

Clinton, TN 37716

Tel (865) 457-6440

Fax (865) 457-6322

Email: brad@foxlawtn.com

Counsel for Plaintiffs

Case 3:21-cv-00311-TRM-DCP Document1 Filed 08/31/21 Page 6of7 PagelD #: 6
REQUEST FOR TRIAL BY JURY
Plaintiffs, Lexi Honeycutt, Melissa Miltenberger, Paula Mullenix, Shelby Springer,

Kelley Stambaugh and Allison Titus, by counsel, respectfully request that this matter be tried by
a jury.

Respectfully submitted,

FOX FARLEY WILLIS & BURNETTE

s/Bradley C. Burnette

Bradley C. Burnette, # 024341

FOX FARLEY WILLIS & BURNETTE
310 North Main Street

Clinton, TN 37716

Tel (865) 457-6440

Fax (865) 457-6322

Email: brad@foxlawtn.com

Counsel for Plaintiffs

7
Case 3:21-cv-00311-TRM-DCP Document1 Filed 08/31/21 Page 7 of7 PagelD #: 7
